Exhibit Execution Copy AGREEMENT AND PLAN OF MERGER BY AND AMONG ANTs SOFTWARE INC., INVENTA TECHNOLOGIES, INC., ANTS HOLDINGS, INC. AND ROBERT T. HEALEY AS STOCKHOLDERS’ REPRESENTATIVE Dated as of May 15, 2008 TABLE OF CONTENTS Page ARTICLE I THE MERGER; MERGER CONSIDERATION 2 1.1 The Merger. 2 1.2 Effective Time. 2 1.3 Closing of the Merger. 2 1.4 Effects of the Merger. 2 1.5 Certificate of Incorporation and Bylaws. 2 1.6 Board of Directors. 3 1.7 Officers. 3 1.8 Conversion of Shares. 3 1.9 Merger Consideration. 4 1.10 Other Payments. 4 1.11 Surrender and Distribution. 5 1.12 Appraisal Rights. 6 1.13 Withholding Rights 6 ARTICLE II REPRESENTATIONS AND WARRANTIES OF COMPANY 6 2.1 Organization of Company 6 2.2 Company’s Capital Structure 6 2.3 Authority 7 2.4 No Conflict 7 2.5 Consents 8 2.6 Ownership of Assets. 8 2.7 Company’s Financial Statements 9 2.8 No Undisclosed Liabilities. 10 2.9 No Changes. 11 2.10 Tax Matters. 13 2.11 Restrictions on Business Activities 14 2.12 Title to Properties; Absence of Liens and Encumbrances; Condition of Equipment 14 2.13 Company Intellectual Property. 15 2.14 Agreements, Contracts and Commitments. 17 2.15 Interested Party Transactions 18 2.16 Governmental Authorization. 19 2.17 Litigation. 19 2.18 Accounts Receivable 19 2.19 Minute Books 19 2.20 Environmental Matters 19 2.21 Brokers’ and Finders’ Fees 20 2.22 Employee Benefit Plans. 20 2.23 Insurance. 21 - i - 2.24 Compliance with Laws 21 2.25 Warranties; Indemnities 22 2.26 Complete Copies of Materials and Documents 22 2.27 Company Employee Work Permit Status 22 2.28 Representations Complete 22 2.29 Limitation to United States Laws. 22 2.30 No Other Representations or Warranties; Disclosure Schedules. 23 2.31 No Knowledge of Misrepresentations or Omissions. 23 ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER 23 3.1 Organization, Standing and Corporate Power. 23 3.2 Authority 24 3.3 Capitalization. 24 3.4 Buyer Intellectual Property 25 3.5 SEC Filings; Financial Statements. 26 3.6 Absence of Certain Changes or Events 27 3.7 Litigation 27 3.8 Representations Complete 27 3.9 Matters Regarding the Buyer’s Stock. 28 3.10 No Knowledge of Misrepresentations or Omissions. 28 3.11 Brokers’ and Finders’ Fees. 28 3.12 No Other Representations or Warranties; Disclosure Schedules. 28 ARTICLE IV CONDUCT PRIOR TO THE CLOSING 29 4.1 Conduct of Business 29 4.2 No Solicitation. 31 ARTICLE V ADDITIONAL AGREEMENTS 32 5.1 Access to Information 32 5.2 Confidentiality 32 5.3 Expenses 33 5.4 Public Disclosure 33 5.5 Consents 33 5.6 Taking of Necessary Action; Further Action 33 5.7 Notification of Certain Matters 33 5.8 Additional Documents and Further Assurances 33 5.9 New Employment Arrangements 34 5.10 Post-Closing Audit 34 ARTICLE VI CONDITIONS TO THE MERGER 34 6.1 Conditions to Obligations of Each Party to Effect the Merger 34 6.2 Additional Conditions to Obligations of Company 34 6.3 Additional Conditions to the Obligations of Buyer and Acquisition Sub 35 ARTICLE VII SURVIVAL; LIMITATION OF LIABILITY; INDEMNIFICATION 37 7.1 Survival of Representations and Warranties 37 - ii - 7.2 Company Indemnification 38 7.3 Buyer’s Indemnification. 39 7.4 Stockholder’s Indemnification. 39 7.5 Limitations; Maximum Payments; Remedies 39 7.6 Payment; Procedure for Indemnification. 40 7.7 Payment 42 7.8 Sole Remedy. 43 7.9 Termination Upon Change of Control 43 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 43 8.1 Termination 43 8.2 Effect of Termination 44 8.3 Amendment 44 8.4 Extension; Waiver 44 ARTICLE IX CLOSING 44 9.1 Deliveries of the Buyer and Acquisition Sub. 44 9.2 Deliveries of the Company. 45 ARTICLE X POST CLOSING COVENANTS 46 10.1 Further Cooperation. 46 10.2 Confidentiality. 46 10.3 Maintenance of Books and Records. 46 ARTICLE XI TAX MATTERS 46 11.1 Tax Returns. 46 11.2 Cooperation on Tax Matters. 47 11.3 Certain Taxes. 47 ARTICLE XII GENERAL PROVISIONS 48 12.1 The Stockholders’Representative. 48 12.2 Notices 51 12.3 Interpretation 52 12.4 Counterparts 52 12.5 Entire Agreement; Assignment 52 12.6 Severability 52 12.7 Other Remedies 53 12.8 Governing Law 53 12.9 Forum and Venue 53 12.10 Rules of Construction 53 12.11 No Waiver of Rights. 53 12.12 Sectionand Paragraph Titles. 53 12.13 Legal Fees. 53 ARTICLE XIII DEFINITIONS 54 13.1 Certain Definitions. 54 - iii - Schedules Schedule 1.6 – Acquisition Subsidiary Directors Schedule 1.7 – Acquisition Subsidiary Officers Schedule 1.10 – Company Note Holders Schedule 2.1 – Jurisdictions in which Qualified to do Business Schedule 2.4 – No Conflict Schedule 2.5 – Consents Schedule 2.6 – Permitted Encumbrances Schedule 2.7 – Company’s Unaudited Financial Statements Schedule 2.8 – Undisclosed Liabilities Schedule 2.9 – Changes since Latest Balance Sheet Schedule 2.9(k) – Increases in Compensation Schedule 2.10 – Tax Matters Schedule 2.12(a) – Real Property Schedule 2.12(c) – Equipment Schedule 2.13(a) – Company Registered Intellectual Property Rights Schedule 2.13(b) – Intellectual Property Rights with Encumbrances Schedule 2.13(f) – Company Intellectual Property Agreements Schedule 2.13(g) – Intellectual Property Indemnification Agreements Schedule 2.13(i) – Defects in Company Registered Intellectual Property Schedule 2.13(p) – Company Subsidies Schedule 2.14(a) – Agreements Schedule 2.17 – Litigation Schedule 2.22(a) – Employee Benefits Schedule 2.22(e) – Parachute Payments Schedule 2.23 – Insurance Schedule 3.3(a) – Buyer Capitalization Schedule 3.7 – Buyer Litigation Schedule 5.5 – Required Consents Schedule 5.9 – Employment Offers Schedule 6.3(e) – Key Employees Exhibits Exhibit A – Shareholders; Ownership Exhibit B – Certificate of Merger Exhibit C – Form of Note Exhibit D – Form of Letter of Transmittal Exhibit E – Form of Pledge Agreement Exhibit F – Indebtedness Modification Exhibit G – Stockholders’ Representative Agreement - iv - AGREEMENT AND PLAN OF MERGER This
